PER CURIAM.
It appears from the record herein that two appeals have been taken from two separate orders made after judgment, — one entered on April 15, and one on June 10, 1899. It further appears that only one undertaking, in the sum of $300, is on file with the clerk of the district court to secure both appeals. A motion is made to dismiss the appeals on the ground that the undertaking is void for ambiguity. The motion must be sustained, upon the authority of Creek v. Bozemam, Waterworks Co., 22 Mont. 327, 56 Pac. 362; Murphy v. Northern Pacific Railway Co., 22 Mont. 577, 57 Pac. 278; Washoe Copper Co. v. Hickey, 23 Mont. 319, 58 Pac. 866.
Let the appeals be dismissed.

Dismissed.